Title: From George Washington to Major General Horatio Gates, 13 June 1779
From: Washington, George
To: Gates, Horatio


        
          Sir,
          Head Quarters Smith’s Clove [N.Y.]June 13th 1779
        
        I yesterday received your letter of the 8th. Mine to you of the 11th will accompany this to which I refer you. No opportunity having offered, it has been delayed.
        I have directed General Knox to send you a reinforcement of Artillery men. One company he informs me is all that the general exigencies of the service will permit him to spare.
        By the establishment of the ordnance department, when you stand in need of supplies in ordinary cases, The Commanding officer of Artillery under you, with your direction and concurrence is to apply to The Board of War, with an estimate of your wants and they will give orders accordingly. In extraordinary emergencies, a demand may be made immediately on the nearest magazines.
        You will find that as soon as I received your former letter, I made an instant application to Congress for a supply of money to you. The President in a letter of the 7th instant says “The extract of a letter from Major General Gates to your Excellency is referred to the treasury, who will take order thereon.” I shall repeat the application.
        You will be pleased to address you⟨r⟩self to The Board of War and to The Clothier in Boston for the articles necessary from time to time, to supply the wants of the troops under your command.
        A report has prevailed for several days past of very important successes to the Southward. There are so many concurring circumstances, that but for the want of regular information, the fact could hardly be doubted. I send you the copy of a piece of intelligence transmitted me by the President of Congress on the 7th and the extract of a letter I have just received from Col. Mitchell. If true, it is one of the most glorious events that could have happened and will reflect the highest honor on our arms. I am Sir Yr most Obedt servant
        
          Go: Washington
        
      